Citation Nr: 1530031	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  12-15 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for obstructive sleep apnea.  

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to August 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include a transcript of the May 2014 Board hearing presided over by the undersigned Veterans Law Judge.  

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2007 rating decision, the RO denied the claim for service connection for obstructive sleep apnea based on the determination that obstructive sleep apnea did not occur in and was not caused by service.   

2.  The Veteran did not submit a notice of disagreement for the April 2007 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for obstructive sleep apnea.

3.  The additional evidence received since the April 2007 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for obstructive sleep apnea.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision, which denied entitlement to service connection for obstructive sleep apnea, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  The criteria for reopening the previously denied claim of service connection for obstructive sleep apnea are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim for service connection for obstructive sleep apnea, discussion concerning compliance with the duties to notify and assist is not necessary. 

Application to Reopen the Claim for Service Connection

If a decision is issued, and not appealed, it becomes final.  A claim may only be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In April 2007, given that the Veteran did not submit evidence requested by VA to substantiate his claim, the RO denied the claim for service connection for obstructive sleep apnea based on the determination that obstructive sleep apnea did not occur in and was not caused by service.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the April 2007 decision.  Moreover, no new and material evidence was submitted within a year of the April 2007 rating decision.  Therefore, the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

At the time of the April 2007 rating decision, the evidence of record included service treatment records, post-service treatment records, and the Veteran's claim.  

The additional evidence presented since the April 2007 rating decision includes the Veteran's report that he noticed problems sleeping during service and that fellow sailors would wake him up for snoring and for not breathing.  See May 2014 Board hearing transcript at p. 3.  The credibility of the Veteran's testimony is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence showing that obstructive sleep apnea may have manifested in service is pertinent evidence that was absent at the time of the April 2007 rating decision, and such evidence raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence has been submitted, and the claim for service connection for obstructive sleep apnea is reopened.  

Though the evidence is sufficient to reopen, it is not sufficient to grant the claim for service connection for obstructive sleep apnea.  The Board finds that additional evidentiary development is required.  

The Board notes that while the AOJ may obtain additional VA treatment records on remand such that 38 C.F.R. § 3.156(b) may be applicable at a future date, the Board is reopening at this juncture to ensure that complete and efficient development, including an examination, can be ordered.  


ORDER

Because new and material evidence has been received, the claim of service connection for obstructive sleep apnea is reopened.


REMAND

The Veteran contends that he has obstructive sleep apnea that manifested in service and is related to service.  The Veteran reported that he noticed problems sleeping during service and that fellow sailors would wake him up for snoring and for not breathing.  See May 2014 Board hearing transcript at p. 3.  Prior to the appeal period, the Veteran was afforded a sleep study in May 2001, and a diagnosis of obstructive sleep apnea was rendered.  See May 2001 VA treatment records.  The Veteran has not been afforded a sleep study during the current appeal period; however, he has complained of recurrent sleeping problems.  For these reasons, the Veteran should be afforded a VA medical examination, including a sleep study, to determine the nature and etiology of sleep apnea.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records pertinent to sleep apnea.  The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  All attempts to fulfill this development should be documented in the claims file.

2. Obtain outstanding VA treatment records, to include records dated from December 2006 to December 2008, and from July 2013 to present. 

3. Afterwards, schedule the Veteran for a VA examination, to include a sleep study, to determine the nature and etiology of sleep apnea.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

a. After performance of a sleep study, address the nature and diagnosis of the Veteran's sleep apnea.  

b. Provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's sleep apnea first manifested in and/or is etiologically related to service.  

The examiner's attention is invited to the following:




1) The Veteran's report that he noticed problems sleeping during service and that fellow sailors would wake him up for snoring and for not breathing.  See May 2014 Board hearing transcript at p. 3.  

2) The Veteran's report that his ex-wife did not like his snoring and he would end up sleeping in another room.  See May 2014 Board hearing transcript at p. 4; May 2009 Form 21-686c (showing that Veteran was married to his ex-wife from September 1974 to July 1998).  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Thereafter, adjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


